 



Exhibit 10.1

EQUITY OFFICE PROPERTIES TRUST
SHARE APPRECIATION RIGHTS AGREEMENT

     This SHARE APPRECIATION RIGHTS AGREEMENT (the “Agreement”), is entered into
and made effective as of [DATE] between Equity Office Properties Trust, a
Maryland real estate investment trust (the “Company”), and Jan H. W. R. van der
Vlist (the “Grantee”).

W I T N E S S E T H:

     WHEREAS, the Company has granted the Grantee the share appreciation rights
(“SARs”) relating to the common shares of beneficial interest of the Company,
par value of $.01 per share (“Shares”), in lieu of an initial option grant under
the Equity Office Properties Trust 1997 Share Option and Share Award Plan, as
amended.

     NOW, THEREFORE, in consideration of the foregoing, and the promises and
mutual covenants set forth in this Agreement, the Company and Grantee hereby
agree as follows:

     1.     Grant of SARs. Subject to the terms and conditions provided in this
Agreement, the Company hereby grants to the Grantee [# of SARs] SARs, effective
[DATE] (the “Grant Date”).

     2.     Term of SARs.



  (a)   Except as provided below, the term of the SARs shall be for a period of
ten (10) years beginning on the Grant Date and ending on [DATE](the “Expiration
Date”).



  (i)   If the Grantee’s Service (as defined in this paragraph) terminates for
cause, the SARs shall expire immediately and all rights to exercise the SARs
shall cease. Termination for cause shall be determined by the Compensation and
Option Committee of the Company’s Board of Trustees (the “Committee”) in its
discretion. For purposes of this Agreement, “Service” means service with the
Company as a trustee, and a Grantee’s Service shall continue until he is no
longer a trustee of the Company.     (ii)   If the Grantee’s Service terminates,
including by way of resignation (whether or not at the request of Stichting
Pensioenfonds voor de Gezondheid, Geestelijke en Maatschappelijke Belangen, a
stichting formed according to the laws of the Kingdom of The Netherlands
(“PGGM”)), other than:         (A)    for cause;

 



--------------------------------------------------------------------------------



 





  (B)   because of the Grantee’s death or permanent and total disability (within
the meaning of Section 22(e)(e) of the Internal Revenue Code of 1986, as
amended);     (C)   in connection with the Trustee’s failure to be re-elected to
the Company’s Board of Trustees (other than in connection with a failure caused
by PGGM’s decision to select a candidate other than the Grantee for the
Company’s Board of Trustees); or     (D)   following a “Change in Control” of
the Company (defined below),



      no additional SARs shall become exercisable, as determined below in
Paragraph 4, after the date such Service terminates, and the SARs shall expire
three (3) months after the date of termination of the Grantee’s Service. As of
the effective date of the termination of Service and thereafter, the Grantee
shall be allowed to exercise the SARs which are exercisable as of the date of
the termination, but only if the Grantee has satisfied any outstanding debts or
liabilities to the Company and has returned all Company property in his
possession. All SARs which are not exercisable on the effective date of
termination of Service shall immediately terminate on the effective date of
termination of Service.     (iii)   If the Grantee’s Service terminates because
of his death, the SARs shall be exercisable in full and shall expire twelve
(12) months after the date of the Grantee’s death and shall be exercisable by
the person or persons to whom the SARs passes by will or by the laws of descent
and distribution in accordance with Paragraph 6 below.     (iv)   If the
Grantee’s Service terminates because of his permanent and total disability
(within the meaning of Section 22(e)(e) of the Internal Revenue Code of 1986, as
amended), in connection with the Grantee’s failure to be re-elected to the
Company’s Board of Trustees (other than a failure caused by PGGM’s decision to
select a candidate other than the Grantee for the Company’s Board of Trustees),
or following a Change in Control of the Company, the SARs shall be immediately
exercisable in full and shall expire on the Expiration Date.



  (b)   Notwithstanding the foregoing provisions, the Committee may provide, at
any time before the Expiration Date, that the SARs shall not expire prior to the
date they would otherwise expire under this paragraph, and may provide, in
connection therewith,

2



--------------------------------------------------------------------------------



 





  (i)   the date or event that will cause the SARs to expire (or that the SARs
will expire on the Expiration Date); and/or     (ii)   the extent to which the
SARs shall continue to become exercisable.



      Notwithstanding the foregoing, in no event shall the SARs be exercisable
later than the Expiration Date, and all rights to exercise the SARs shall cease
as of the Expiration Date or its earlier expiration as provided herein.     (c)
  For purposes of this Agreement, a “Change in Control” shall be deemed to occur
upon:



  (i)   the acquisition by any entity, person or group of more than fifty
percent (50%) of the outstanding Shares from the holders thereof;     (ii)   a
merger or consolidation of the Company with one or more other entities as a
result of which the ultimate holders of outstanding Shares immediately prior to
such merger hold less than fifty percent (50%) of the shares of beneficial
ownership of the surviving or resulting corporation; or     (iii)   a direct or
indirect transfer of substantially all of the property of the Company other than
to an entity of which the Company directly or indirectly owns at least fifty
percent (50%) of the shares of beneficial ownership.

     3.     Exercise Price. The exercise price per SAR shall be [$        ],
subject to adjustment as provided below in Paragraph 5.

     4.     Exercise of SARs.



  (a)   The SARs shall be exercisable in accordance with the following schedule.
The Grantee may exercise all or part of:



  (i)   one-third (1/3) of the SARs (rounded to the nearest whole SAR) on or
after six (6) months from the Grant Date;     (ii)   an additional one-third
(1/3) of the SARs (rounded to the nearest whole SAR) on or after the first
anniversary of the Grant Date; and     (iii)   the remaining SARs on or after
the second anniversary of the Grant Date.

3



--------------------------------------------------------------------------------



 





      Notwithstanding the foregoing, in no event, however, may the Grantee
exercise any of the SARs later than the Expiration Date (as provided above in
Paragraph 2).     (b)   The Grantee or such other person entitled to exercise
the SARs (as described below in Paragraph 6) may exercise the SARs by providing
written notice thereof prior to the Expiration Date to the Company’s Chief Legal
Counsel at the address provided in Paragraph 11, or to such other person or
location designated by the Company’s Chief Legal Counsel. Such written notice
shall state that the SARs are being exercised thereby, the number of SARs being
exercised, and shall be signed by the person or persons exercising the SARs.    
    If the SARs are exercised by any person or entity other than the Grantee,
such written notice and payment must also be accompanied by appropriate proof of
the right of such person or entity to exercise the SARs.         As soon as
practicable following its receipt of sufficient written notice and any other
required documentation, the individual exercising the SARs shall receive from
the Company in cash an amount equal to the difference between the Fair Market
Value (as defined below) of a Share on the exercise date and the exercise price,
multiplied by the number of SARs being exercised.     (c)   For purposes of this
Agreement, “Fair Market Value” means the closing price paid for a Share on the
New York Stock Exchange on the first trading day immediately preceding the date
for which Fair Market Value is being determined.

     5.     Adjustment to Number of Shares Subject to the SARs. In the event of
any change in the number of outstanding Shares by reason of any Share dividend,
split, recapitalization, merger, consolidation, combination, exchange of Shares
or other similar corporate change, the aggregate number and kind of Shares to
which the SARs relate shall be proportionately adjusted by the Company’s Board
of Trustees, and the terms of this Agreement may be adjusted by the Company’s
Board of Trustees in such manner as it deems equitable.

     6.     Transfer Restrictions. The SARs may not be assigned, transferred,
pledged or hypothecated in any way, shall not be assignable by operation of law,
nor subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the SARs
contrary to the provisions of this Agreement, and the levy of any execution,
attachment or similar process upon the SARs, shall be null and void and without
effect. Notwithstanding the foregoing, the SARs may be transferred: (i) by will
or the laws of descent and distribution; or (ii) by the Grantee to PGGM.

4



--------------------------------------------------------------------------------



 



     7.     Withholding Taxes. To the extent that the Company is required to
withhold taxes with respect to the exercise of the SAR by the Grantee, payment
of part or all of the required withholding taxes may be satisfied as follows:



  (i)   the Company may withhold from amounts payable to the Grantee as
compensation or otherwise an amount necessary to satisfy all withholding tax
requirements; or     (ii)   the Grantee may remit to the Company an amount
sufficient to satisfy payment.

     8.     Source Allocation of Taxable Income. For U.S. federal income tax
purposes, the Company agrees to characterize any income realized by the Grantee
upon the exercise of the SARs pursuant to this Agreement as partly from sources
within the United States and partly from sources without the United States in
accordance with the Grantee’s reasonable estimate of the actual location of the
performance of Grantee’s Service; provided, however, that the Company shall have
no obligation to observe such allocation if the Company determines that such
allocation is not reasonably supportable based upon the available facts. Subject
to the proviso in the preceding sentence, unless and until the Grantee has
delivered to the Company an Allocation Change Notice (as defined below), the
Company, based upon Grantee’s statements to the Company as to the location of
the performance of Grantee’s Service, shall treat twenty-five percent (25%) of
any income realized by the Grantee upon the exercise of the SARs as income from
sources within the United States and seventy-five percent (75%) of such income
as income from sources without the United States (the “Initial Allocation”). An
“Allocation Change Notice” means a written notice provided by Grantee to the
Company in accordance with the notice provisions set forth in this Agreement
with respect to any calendar year prior to or during which the Grantee exercised
any SARs under this Agreement that advises the Company of any change in
circumstances related to the actual location of the performance of the Grantee’s
Service that would result in a different allocation of income that is from
sources within the United States than provided in the Initial Allocation. The
Grantee covenants and agrees that Grantee will provide an Allocation Change
Notice to the Company with respect to any calendar year during which any such
change in circumstances occurs or is expected to occur.

     9.     Service Rights of Grantee. This Agreement shall not constitute a
contract of continued Service, and the grant of the SARs to the Grantee does not
confer upon the Grantee the right to be retained in the Service of the Company.

     10.   Shareholder Rights. The Grantee or other person or entity exercising
the SARs shall have no rights as a shareholder of record of the Company with
respect to the Shares to which the SARs relate.

     11.   Compliance. At all times during the term of the SARs, the Company
shall, from time to time, use its best efforts to comply with all laws and
regulations which, in the opinion of the Company’s Chief Legal Counsel, shall be
applicable thereto.

5



--------------------------------------------------------------------------------



 



     12.   Notices. All notices under this Agreement shall be in writing and
shall be sent by registered or certified mail, or by a nationally recognized
overnight delivery service, postage or charges prepaid. All notices to the
Company shall be sent to the following address:



  Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Chief Legal Counsel

     All notices to the Grantee shall be sent to the Grantee’s last known
address.

     Any such written notice or communication given by mail shall be deemed to
have been given two (2) business days after the date so mailed, and such written
notice or communication given by an overnight delivery service shall be deemed
to have been given one (1) business day after the date so sent.

     13.   Interpretation. The interpretation and construction by the Company’s
Board of Trustees of any terms or conditions of this Agreement or other matters
related to this Agreement shall be final and conclusive.

     14.   Enforceability. This Agreement shall be binding upon the Grantee and
his estate, assignee, transferee, personal representative and beneficiaries.

*    *    *

     IN WITNESS WHEREOF, each of the undersigned have executed this Agreement as
of the day and year first written above.

        EQUITY OFFICE PROPERTIES TRUST     By:  

--------------------------------------------------------------------------------

    Stanley M. Stevens   Its: Executive Vice President     GRANTEE:      

--------------------------------------------------------------------------------

Jan H. W. R. van der Vlist

6